Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
None of the prior art of record teaches: (Partial features shown, see claims for full details)
a) When the access to the memory is detected by the access monitor circuit, the data stored in the memory is transferred based on destination information, wherein when the access monitor circuit detects access to a predetermined address area of the memory, a state of a control table holding 1) information indicating whether data to be transferred is stored or not and/or 2) information on an access time is updated for each address area obtained by subdividing the predetermined address area. (Claim 1)
b) When the access to the memory is detected by the access monitor circuit in the first semiconductor device, the data stored in the memory is transferred to a memory of a second semiconductor device specified by the destination information, wherein the first semiconductor device has, as the destination information, 1) identification information specifying the second semiconductor device from the plurality of semiconductor devices and 2) address information specifying a first address area of the second semiconductor device, wherein when the access monitor circuit detects that the data is stored in the memory in the first semiconductor device, the data stored in the memory in the first semiconductor device is transferred to the first 
c) When the access to the memory in the first semiconductor device is detected by the access monitor circuit, the data stored in the memory in the first semiconductor device is transferred to a memory of a second semiconductor device specified by the destination information, wherein the first semiconductor device has, as the destination information, 1) identification information specifying the second semiconductor device from the plurality of semiconductor devices and 2) address information specifying a first address area of the second semiconductor device, when the access monitor circuit detects the data is stored in the memory in the first semiconductor device, the data is transferred to the first address area of the second semiconductor device, and when the access monitor circuit in the second semiconductor device detects access to the first address area, a state of a control table holding  information indicating whether data to be transferred is stored and/or 2) information on an access time is updated for each address area obtained by subdividing the first address area. (Claim 15).

Applicant’s response and amendment on 6/21/2021 have been fully considered and persuasive. All previous claim objections and “112b” have been corrected by applicant in the same response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182